Herbert, J.,
dissenting. R. C. 2945.59, the so-called similar acts statute, can be a most useful weapon in the arsenal of law enforcement. If it is to be preserved for that purpose, however, courts must not permit it to be used abusively and unconstitutionally. For example, a defendant should not be collaterally tried for offenses with which he has not been charged, under the guise of offering proof of his commission of “similar acts.” A fortiori, a defendant should not be collaterally tried for acts which he might have committed, could have committed or, perhaps, even probably committed.
Like all criminal statutes, the breadth and scope of R. C. 2945.59 should be carefully determined under tested guidelines of strict construction. Here, the statute provides for the introduction of similar acts “of the defendant,” as evidence of certain predispositions “on his part,” or to establish “the defendant’s” system of operation, despite the fact that such introduction may show or tend to show commissi on of another crime “by the defendant.”
By ascribing the civil preponderance of the evidence test to the implementation of this section of our criminal code, the majority opens the door for presentment to a jury of circumstantial evidence which suggests a defendant’s commission of crimes for which he has not been indicted, upon which he is not being tried, and for the defense of which he could not be prepared.
In my view, R. C. 2945.59 was not intended for such use, cannot be strictly construed to so provide, and should be contained within the limits placed upon it by the General Assembly.
Duncan, J., concurs in the foregoing dissenting opinion.